Title: To George Washington from John Jay, 23 February 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 23d Feby 1779

Congress consider Genl McDougall’s Application worthy of Attention, & the better to enable your Excellency to comply, if you think proper with his Request have ordered a thousand Dollars to be forwarded to You—The enclosed is a Copy of the Order for that purpose. I have the Honor to be With the greatest Respect & Esteem Your Excellys most Obedt & Hble Servt
J: Jay
